16‐723‐cv 
Morrone v. The Pension Fund of Local No. One, I.A.T.S.E. 



                                      UNITED STATES COURT OF APPEALS 
                                          FOR THE SECOND CIRCUIT 

                                                                              

                                                  August Term 2016  

                     (Argued:  February 21, 2017                Decided:  August 14, 2017) 

                                                 Docket No. 16‐723‐cv 
                                                                              

                                                 VINCENT MORRONE, 

                                                                      Plaintiff‐Appellant, 

                                                                v. 

                             THE PENSION FUND OF LOCAL NO. ONE, I.A.T.S.E., 

                                                                      Defendant‐Appellee.* 

                                                                              

                         ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                             FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                              
Before: 
                                     KEARSE, HALL, AND CHIN, Circuit Judges. 
                                                                              



                                              
           * The Clerk of Court is respectfully directed to amend the official caption to 
                 
conform to the above. 
                                                             
 
             Appeal from a judgment of the United States District Court for the 

Southern District of New York (Crotty, J.), entered pursuant to an opinion and 

order granting summary judgment dismissing plaintiﬀ‐appellantʹs claim that an 

amendment to a pension plan violated the anti‐cutback provisions of the 

Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq. 

             AFFIRMED. 

                                                           

                                ROBERT L. LIEBROSS, Law Oﬃce of Robert L. 
                                     Liebross, New York, New York (Edgar 
                                     Pauk, Law Oﬃce of Edgar Pauk, Brooklyn, 
                                     New York, on the brief), for Plaintiﬀ‐
                                     Appellant. 

                                FRANKLIN K. MOSS (Denis P. Duﬀey Jr., Nicholas 
                                     J. Johnson, on the brief), Spivak Lipton LLP, 
                                     New York, New York, for Defendant‐
                                     Appellee. 

                                                     

CHIN, Circuit Judge: 

             Plaintiﬀ‐appellant Vincent Morrone appeals from a judgment of the 

United States District Court for the Southern District of New York (Crotty, J.), 

dismissing his claim that an amendment to a pension plan oﬀered by defendant‐

appellee the Pension Fund of Local No. One, I.A.T.S.E. (the ʺPension Fundʺ), 

violated the anti‐cutback provisions of the Employee Retirement Income Security 
                                           2 
 
Act, 29 U.S.C. § 1001 et seq. (ʺERISAʺ).  We conclude that the amendment did not 

violate ERISAʹs anti‐cutback rule, and we therefore aﬃrm. 

                                  BACKGROUND 

             The facts are largely undisputed and are summarized here in the 

light most favorable to Morrone. 

             Morrone is a stagehand and a member of Local One of the 

International Alliance of Theatrical Stage Employees (the ʺUnionʺ).  He 

participates in a ʺdefined benefit planʺ (the ʺPlanʺ), see 29 U.S.C. § 1002(35), 

oﬀered by the Pension Fund and is thus a ʺparticipantʺ in the parlance of ERISA, 

see 29 U.S.C. § 1002(7).  From 1970 until 1996, Morrone earned benefits under the 

Plan; in 1997, he stopped working Union jobs and therefore stopped earning 

benefits; and in 2012, he resumed earning benefits when he returned to Union 

work.  The principal question presented is whether a 1999 amendment to the 

Plan violated ERISAʹs anti‐cutback rule, 29 U.S.C. § 1054(g), which prohibits a 

pension fund from reducing or eliminating certain earned benefits. 

             Among other benefits, the Plan provides participants with a 

ʺNormal Pensionʺ ‐‐ a monthly benefit, payable beginning at age sixty‐five.  The 

Normal Pension is based on two related concepts:  pension credits and accrual 



                                           3 
 
rates.  Under the Plan, a participant accrues a ʺpension creditʺ for each calendar 

year in which he earns a minimum threshold amount of income from ʺCovered 

Employment,ʺ i.e., qualifying work for an employer who is covered by the 

Unionʹs collective bargaining agreements and who contributes to the Plan. 1  The 

Planʹs Board of Trustees (the ʺBoardʺ) sets an ʺaccrual rateʺ for each pension 

credit, expressed in terms of dollars per month.  Not all pension credits are 

assigned the same accrual rate.  Typically, the Board sets accrual rates for 

pension credits earned in more recent years higher than those earned in earlier 

years.  Furthermore, when the Planʹs investments perform well the Board 

occasionally exercises its discretion to raise retroactively the accrual rates for past 

years of pension credit.  The monthly amount of a participantʹs Normal Pension 

is the sum of the products of each pension credit and its corresponding accrual 

rate. 

                      To illustrate, take a hypothetical case where a participant earned 

pension credits from 1988 until 2013 and then retired.  Under the most recent 


                                              
           1  The threshold amounts for the relevant years (in parentheses) are as 
follows:  $4,000 (1961 through 1977), $6,000 (1978 through 1981), $9,000 (1982 through 
1984), $12,000 (1985), $15,000 (1986 through 1992), $18,000 (1993 through 1994), $20,000 
(1995 through 2001), $25,000 (2002 through 2004), $30,000 (2005), and $35,000 (2006 and 
later). 

                                                  4 
 
version of the Plan, pension credits earned from 1961 to 1990 have an accrual rate 

of $75 per month and pension credits earned from 1991 to 2014 have an accrual 

rate of $100 per month.  Accordingly, upon retirement, such a hypothetical 

participantʹs monthly benefit would be $2,525 ‐‐ comprised of three pension 

credits (for Covered Employment from 1988 to 1990) at $75 per month plus 

twenty‐three pension credits (for Covered Employment from 1991 to and 

including 2013) at $100 per month. 

             The example presumes that the participant is entitled to current 

accrual rates for all of the pension credits that he earned from 1988 to 2013.  This 

is because in the hypothetical the participant left Covered Employment just once 

(upon retirement) and, under the terms of the Plan, unless an exception applies, a 

participant is entitled to the accrual rates ʺin eﬀect at the time [he] ultimately 

separates from Covered Employment.ʺ  J. App. 413.  Morrone calls this feature of 

the Plan a ʺliving pension.ʺ  Appellantʹs Br. at 4.   

             Of course, stagehands like Morrone often leave and then later return 

to Covered Employment.  This practice led to the possibility that a participant 

could leave Covered Employment, wait until the Board retroactively increased 

accrual rates, and then return to Covered Employment for just a year to qualify 



                                            5 
 
for the higher rates.  And so the Plan included rules governing how a participant 

could bridge a hiatus in Covered Employment and reactivate his living pension.  

The crux of the partiesʹ dispute here is whether Morrone may do so under the 

rule in eﬀect when he first left Covered Employment in 1996 or whether he must 

satisfy a stricter rule under a 1999 amendment to the Plan.  The two rules are 

discussed, in turn. 

             Before 1994, the Plan contained the so‐called ʺParity Rule.ʺ  That rule 

provided as follows: 

             If a Participant does not earn [pension credit] based 
             upon Covered Employment in two or more consecutive 
             calendar years (the ʺhiatus periodʺ) and thereafter 
             retires without having resumed work in Covered 
             Employment and earning at least as many years of 
             [pension credit] after such resumption as the number of 
             consecutive years in such hiatus period, the amount of 
             benefit to which such Participant will be entitled will be 
             based upon the monthly benefit accrual rate in force 
             immediately prior to the start of such hiatus period but 
             subject to the minimum pension benefit amount in force 
             on the eﬀective date of the award. 


J. App. 285.  Simply put, under the Parity Rule a worker with a break in Covered 

Employment of two or more years in length could bridge that gap and reactivate 

his living pension as to pension credits earned before the break by working in 

Covered Employment for at least as many years after the break as the length of 

                                         6 
 
the break itself.  For example, a worker who takes a three‐year hiatus could 

reactivate the living pension by returning to Covered Employment for three 

years.  A worker who, like Morrone, takes a fifteen‐year hiatus would have to 

return to Covered Employment for fifteen years to reactivate the living pension. 

             In 1994, the Plan was amended to include the so‐called ʺFive Year 

Rule.ʺ  That rule provided as follows: 

             A Participant who returns to Covered Employment 
             [after a hiatus] and earns at least five consecutive years 
             of [pension credit] shall be entitled to a pension amount 
             determined under the terms of the Plan and benefit 
             levels in eﬀect at the time the Participant ultimately 
             separates from Covered Employment. 


J. App. 413.  Under the Five Year Rule, a worker who takes a three‐year hiatus 

must return to Covered Employment for five years to reactivate the living 

pension for pension credits earned pre‐hiatus.  Likewise, a worker who, like 

Morrone, takes a fifteen‐year hiatus must return to Covered Employment for just 

five years to do so (as opposed to fifteen years under the Parity Rule).   

             As noted, Morrone accrued pension credits under the Plan from 

1970 until 1996 and then went on a fifteen‐year hiatus.  When Morrone left 

Covered Employment in 1996, the operative version of the Plan contained the 

Five Year Rule; the accrual rate for the pension credits earned from 1970 to 1990 

                                          7 
 
was $50 per month; and the accrual rate for the pension credits earned from 1991 

to 1996 was $70 per month.  By amendment dated January 1, 1999 (the ʺ1999 

Amendmentʺ), the Plan removed the Five Year Rule and reinstated the Parity 

Rule. 

                      Morrone returned to Covered Employment in 2012, and, by then, the 

Board had raised accrual rates for pension credits earned from 1970 to 1990 to 

$75 per month and for pension credits earned since 1990 to $100 per month.  On 

January 14, 2013, Morrone wrote the Plan director to request an estimate of the 

monthly benefits he would receive should he retire in 2017.  After a protracted 

back and forth with the director not relevant to this appeal, the estimate Morrone 

received applied the Parity Rule:  Pension credits that he earned from 1970 to 

1990 were assigned a $50 per month accrual rate (the rate in eﬀect in 1996, when 

he began his hiatus); those earned from 1991 to 1996 were valued at $70 per 

month (also the 1996 rate); and those earned since 2012 were valued at $100 per 

month (the current rate), for a total monthly benefit of $1,770.2  The director 

determined that because Morrone had taken a fifteen‐year hiatus and would 

have returned to Covered Employment for only six years as of 2017, he was not 

                                              
           2  The estimate presumed Morrone would earn pension credits through the 
year 2014, rather than 2017. 
                                                 8 
 
entitled to the current accrual rate for the pension credits he earned before his 

hiatus. 

             Morrone filed an appeal with the Board, seeking current accrual 

rates for all of his pension credits and not just those he earned since returning to 

Covered Employment in 2012.  The diﬀerence is indeed material.  Applying the 

Five Year Rule would give Morrone an extra $705 per month or $8,460 per year 

above the estimate provided by the Plan director.  The Board denied Morroneʹs 

appeal and his subsequent request to reconsider. 

             On October 14, 2014, having exhausted his administrative remedies, 

Morrone filed this action below against the Pension Fund, seeking declaratory 

relief to clarify his rights to future pension benefits under ERISA.  See 29 U.S.C. 

§ 1132(a)(1)(B) (providing that a civil action may be brought by a participant ʺto 

clarify his rights to future benefits under the terms of the planʺ).  Specifically, 

Morrone alleged that the 1999 Amendment reinstating the Parity Rule was an 

illegal reduction of accrued benefits or retirement‐type subsidies under ERISAʹs 

ʺanti‐cutback rule.ʺ  29 U.S.C. § 1054(g). 

             The parties filed cross‐motions for summary judgment on April 24, 

2015.  On February 10, 2016, the district court granted the Pension Fundʹs motion 



                                              9 
 
and denied Morroneʹs motion.  It concluded that ʺthe 1999 [A]mendment did not 

reduce ʹa retirement‐type subsidy . . . with respect to benefits attributable to 

service before the amendment,ʹʺ as prohibited by 29 U.S.C. § 1054(g), ʺbecause 

the benefits Morrone contests are attributable to service after the amendment.ʺ  

Morrone v. Pension Fund of Local No. 1, I.A.T.S.E., No. 14 Civ. 8197, 2016 WL 

554844, at *2 (S.D.N.Y. Feb. 10, 2016).  Moreover, the district court held that the 

1999 Amendment also did not decrease an ʺaccrued benefitʺ because it merely 

ʺmodified the conditions under which Morrone could accrue additional benefits 

in the future; it did not modify the benefits Morrone had already accrued in the 

past.ʺ  Id.  Accordingly, the district court entered judgment in favor of the 

Pension Fund. 

             This appeal followed. 

                                   DISCUSSION 

             The questions presented are whether, by removing the Five Year 

Rule and reinstating the Parity Rule, the 1999 Amendment impermissibly 

reduced (1) an ʺaccrued benefitʺ or (2) a ʺretirement‐type subsidy,ʺ in violation of 

ERISAʹs anti‐cutback provision.  29 U.S.C. § 1054(g). 




                                          10 
 
I.     Applicable
       A        e Law 

       A.
       A      Stand
                  dard of Re
                           eview 

              We review de n
                           novo the district courrtʹs summaary judgmeent ruling, 

ʺconstru
       uing the ev
                 vidence in the light m
                                      most favorrable to thee non‐mov
                                                                    ving party and 

drawing all reaso
                onable inferrences in [[his] favor..ʺ  Mihalik v. Credit A
                                                                         Agricole 

Cheuvreeux N. Am., Inc., 715 F
                             F.3d 102, 1
                                       108 (2d Cirr. 2013); accord Fallin v. 

Common
     nwealth Ind
               dus., Inc., 6
                           695 F.3d 51
                                     12, 516 (6th
                                                h Cir. 20122) (reviewin
                                                                      ng de novo the 

district courtʹs enttry of sum
                             mmary judg
                                      gment on g        hat a plan amendmen
                                               grounds th                 nt 

did not violate ER
                 RISAʹs antii‐cutback rrule).  A m
                                                 movant is en
                                                            ntitled to ssummary 

judgmeent if ʺtheree is no gen
                             nuine dispu
                                       ute as to an
                                                  ny materiaal fact and
                                                                      d the movaant is 

entitled
       d to judgment as a matter of law
                                      w.ʺ  Fed. R
                                                R. Civ. P. 56(a). 

       B.
       B      ERIS
                 SAʹs Anti‐C
                           Cutback R
                                   Rule 

              ERISA was ena
                          acted ʺto en
                                     nsure that employeees will not be left em
                                                                             mpty‐

handed
     d once emp
              ployers hav
                        ve guarantteed them certain beenefits.ʺ  Loockheed Corrp. v. 

Spink, 5
       517 U.S. 882
                  2, 887 (199
                            96).  Its purrpose is to ʺmak[e] sure that if a worker has 

been prromised a d                  nefit upon rretirementt ‐‐ and if h
                 defined peension ben                                 he has 

fulfilled
        d whateverr condition
                            ns are requ
                                      uired to ob
                                                btain a vestted benefitt ‐‐ he actu
                                                                                  ually 

will receive it.ʺ  N
                   Nachman Coorp. v. Penssion Benefitt Guar. Corrp., 446 U.S
                                                                           S. 359, 375 



                                            11 
 
(1980).  The statuteʹs so‐called ʺanti‐cutback ruleʺ is ʺcrucialʺ to this purpose.  

Cen. Laborersʹ Pension Fund v. Heinz, 541 U.S. 739, 744 (2004).  In fact, Congress 

amended the rule with the Retirement Equity Act of 1984 to clarify that it 

protects accrued benefits, as well as early retirement benefits, retirement‐type 

subsidies, and optional forms of benefits.  See id. at 744; 29 U.S.C. § 1054(g)(1)‐(2).  

As amended, the anti‐cutback rule provides as follows: 

             (g) Decrease of accrued benefits through amendment of 
             plan 
                 (1) The accrued benefit of a participant under a plan 
                 may not be decreased by an amendment of the plan 
                 [except in certain circumstances not present here]. 
                 (2) For purposes of paragraph (1), a plan amendment 
                 which has the effect of ‐‐ 
                     (A) eliminating or reducing an early retirement 
                     benefit or a retirement‐type subsidy (as defined in 
                     regulations), or 
                     (B) eliminating an optional form of benefit, 
                 with respect to benefits attributable to service before 
                 the amendment shall be treated as reducing accrued 
                 benefits.  In the case of a retirement‐type subsidy, the 
                 preceding sentence shall apply only with respect to a 
                 participant who satisfies (either before or after the 
                 amendment) the preamendment conditions for the 
                 subsidy. 


29 U.S.C. § 1054(g)(1)‐(2).  Examining the statuteʹs text reveals that the anti‐

cutback rule has two important features. 



                                           12 
 
             First, the rule principally protects those benefits that a participant 

has earned, rather than those that he might earn in the future.  See Heinz, 541 U.S. 

at 747 (ʺSo far as the IRS regulations [that interpret § 1054(g)] are concerned . . . 

the anti‐cutback provision flatly prohibits plans from attaching new conditions to 

benefits that an employee has already earned.ʺ (emphasis added)).  This is because, 

except for ʺthe case of a retirement‐type subsidyʺ (which we will discuss below), 

the plain text of the statute prohibits only an amendment which (1) decreases an 

ʺaccrued benefitʺ or (2) ʺeliminat[es] or reduc[es] an early retirement benefit . . . or 

. . . an optional form of benefit . . . with respect to benefits attributable to service 

before the amendment.ʺ  29 U.S.C. § 1054(g)(1)‐(2) (emphases added).  Accordingly, 

save changes that impact retirement‐type subsidies, ʺemployers are perfectly free 

to modify the deal they are offering their employees, as long as the change goes 

to the terms of compensation for continued, future employment.ʺ  Heinz, 541 U.S. 

at 747 (emphasis added). 

             Second, the rule privileges substance over form.  See id. at 744‐45.  

Again, the plain text of the statute focuses on ʺthe effect ofʺ a plan amendment, 

i.e., whether it decreases, eliminates, or reduces benefits or subsidies.  29 U.S.C. 

§ 1054(g)(2) (emphasis added).  This focus on the ʺeffectʺ of plan amendments 



                                           13 
 
means that a court must consider whether, ʺin any practical sense, [the] change of 

terms could [] be viewed as shrinking the value of [a participantʹs] pension rights 

and reducing his promised benefits.ʺ  Heinz, 541 U.S. at 745.  For example, in 

Central Laborersʹ Pension Fund v. Heinz, the Supreme Court rejected any formal 

distinction between, on the one hand, ʺplacing materially greater restrictions on 

the receipt of [a] benefit,ʺ and on the other, ʺa decrease in the size of the monthly 

benefit paymentʺ itself because, ʺas a matter of common sense, a participantʹs 

benefits cannot be understood without reference to the conditions imposed on 

receiving those benefits.ʺ  Id. at 744 (alteration and internal quotation marks 

omitted).  At bottom, ʺ[t]he real question is whether . . . at the moment the new 

[amendment] is imposed, the accrued benefit [or retirement‐type subsidy] 

becomes less valuable.ʺ  Id. at 746. 

II.   Application 

             With these principles in mind, we turn to Morroneʹs arguments on 

appeal that the 1999 Amendment violated the anti‐cutback rule.  We consider 

whether the 1999 Amendment decreased, first, Morroneʹs accrued benefits, and, 

second, a retirement‐type subsidy. 




                                          14 
 
      A.     Accrued Benefits 

             Morrone argues that the 1999 Amendment impermissibly reduced 

his accrued benefits.  First, he contends that applying the Parity Rule instead of 

the Five Year Rule plainly decreased his accrued benefits because it reduced the 

accrual rates for the pension credits he earned from 1970 to 1996.  Second, he 

avers that the ʺrightʺ to reactivate the living pension feature under the Five Year 

Rule is itself a benefit that he accrued by working in Covered Employment from 

1994 to 1996, when the Five Year Rule was in eﬀect.  Both of these arguments fail. 

             Morroneʹs first argument is inconsistent with the Supreme Courtʹs 

instruction in Heinz that, ʺ[i]n a given case,ʺ a court must evaluate the eﬀect of a 

plan amendment ʺat the moment the new condition is imposed.ʺ  541 U.S. at 746.  

As noted above, Morrone accrued pension credits by earning the requisite 

amount of income from Covered Employment in each year from 1970 to 1996.  It 

is therefore undisputed that, in 1999, when the Plan was amended, he was 

entitled to receive pension benefits based on his service from 1970 to 1996 ‐‐ those 

pension credits were unquestionably an ʺaccruedʺ portion of Morroneʹs benefit.  

The parties dispute what accrual rates Morrone was entitled to receive for these 




                                          15 
 
accrued pension credits.  Under Morroneʹs interpretation,3 the terms of the Plan 

before the 1999 Amendment provided that the ʺpension to which a Participant is 

entitled shall be determined under the terms of the Plan and [the accrual rates] in 

eﬀect at the time the Participant separates from Covered Employment,ʺ i.e., in 

1996, unless he satisfies the Five Year Rule, in which case he ʺshall be entitled to 

. . . [the accrual rates] in eﬀect at the time [he] ultimately separates from Covered 

Employment,ʺ i.e., in 2017.  J. App. 413 (Article II, Section 16).   

                      Morrone separated from Covered Employment in 1996.  In 1999, 

when the Plan was amended, Morrone had neither returned to Covered 

Employment, nor had he earned at least five consecutive years of pension credit 

thereafter.  As a result, he was entitled to the accrual rates in eﬀect in 1996, when 

he separated from Covered Employment and began his fifteen‐year hiatus.  In 

other words, in 1999, even under the version of the Plan that Morrone prefers ‐‐ 

the one containing the Five Year Rule ‐‐ Morrone had earned only the accrual 

rates in eﬀect in 1996.  Thus, in accordance with Heinz, the 1999 Amendment did 

not violate the anti‐cutback rule because Morroneʹs ʺaccrued benefit [did not] 

                                              
           3  The Pension Fund offers a conflicting interpretation of the preamendment 
version of the Plan, arguing that, even if the Five Year Rule applies, it does not benefit 
Morrone.  But we need not reach this argument because, as we shall see, even if 
Morroneʹs interpretation is correct, there was no reduction of his accrued benefits. 

                                                 16 
 
become[] less valuableʺ ʺat the moment the [1999 Amendment was] imposed.ʺ  

541 U.S. at 746.  Indeed, Morrone will receive exactly the benefits he was entitled 

to receive under the pre‐1999 Amendment‐version of the Plan, namely, the 

accrual rates in eﬀect in 1996 for the pension credits he earned from 1970 to 1996. 

             Morroneʹs second argument is that the ʺrightʺ to reactivate his living 

pension under the Five Year Rule is itself a benefit that he accrued by working in 

Covered Employment from 1994 to 1996.  This argument is belied by the text of 

the statute.  As is relevant to this appeal, ERISA provides that ʺ[t]he term 

ʹaccrued benefitʹ means . . . in the case of a defined benefit plan, the individualʹs 

accrued benefit [1] determined under the plan and . . . [2] expressed in the form 

of an annual benefit commencing at normal retirement age.ʺ  29 U.S.C. 

§ 1002(23)(A).  Morrone fails to show how his purported ʺrightʺ under the Five 

Year Rule satisfies either prong of this definition.   

             As to the first prong, the Supreme Court has noted that ERISA 

ʺrather circularly defines ʹaccrued benefitʹ as ʹthe individualʹs accrued benefit 

determined under the plan.ʹʺ Heinz, 541 U.S. at 744 (quoting 29 U.S.C. 

§ 1002(23)(A)).  Faced with this circularity in Heinz, the Supreme Court examined 

the terms of the plan before it to determine if a benefit was impermissibly 



                                          17 
 
reduced in violation of the anti‐cutback rule.  See id. at 744‐45.  Likewise, the 

Sixth Circuit has ʺpostulated that rather than give a comprehensive definition of 

ʹaccrued benefits,ʹ Congress chose to leave the responsibility of delineating the 

bounds of the term to ʹthe employer and the employee through the agreed‐upon 

terms of the plan document.ʹʺ  Deschamps v. Bridgestone Ams., Inc. Salaried Emps. 

Ret. Plan, 840 F.3d 267, 279‐80 (6th Cir. 2016) (quoting Thornton v. Graphic 

Commcʹns Conf. of the Intʹl Bhd. of Teamsters Supplemental Ret. & Disability Fund, 

566 F.3d 597, 608 (6th Cir. 2009)).  In light of this delegation of responsibility, the 

Sixth Circuit reasoned that it should ʺlook to the terms of the Plan in ascertaining 

which, if any, benefits . . . accrued prior to the [challenged] amendment.ʺ  Id. at 

280.  Accordingly, we do the same. 

             Here, the version of the Plan in effect before the 1999 Amendment 

does not define the term ʺaccrued benefit.ʺ  But it does provide that the ʺterm 

ʹPension Creditʹ shall mean the years of [pension credit] for service in Covered 

Employment which are accumulated and maintained for Employees in 

accordance with the provisions of Article III of this Pension Plan.ʺ  J. App. 395.  

Article III, in turn, articulates the rules governing the accrual of pension credits, 

vesting rights, breaks in service, and other events that impact a participantʹs 



                                           18 
 
status under the Plan, including hiatuses from Covered Employment.  Moreover, 

as noted previously, the Plan states that a participantʹs monthly Normal Pension 

benefit is the sum of the products of each pension credit and its corresponding 

accrual rate.  None of these provisions, however, supports Morroneʹs contention 

that the ability to qualify for current accrual rates under the Five Year Rule or the 

Parity Rule constitutes a ʺbenefitʺ that he accrues under the Plan.  Rather, we 

agree with the district court that the Five Year Rule and the Parity Rule are 

ʺconditions under which Morrone could accrue additional benefits in the futureʺ; 

they are not ʺaccrued benefitsʺ themselves.  Morrone, 2016 WL 554844, at *2. 

             As to the second prong, the statute defines ʺaccrued benefitʺ in part 

as one capable of being ʺexpressed in the form of an annual benefit commencing 

at normal retirement age.ʺ  29 U.S.C. § 1002(23)(A).  Indeed, ERISAʹs benefit 

accrual requirements provide that an ʺaccrued benefit under a defined benefit 

plan must be valued in terms of the annuity that it will yield at normal 

retirement age.ʺ  Esden v. Bank of Boston, 229 F.3d 154, 163 (2d Cir. 2000) 

(construing 29 U.S.C. § 1054(c)(3)).  Morrone has made no attempt to show that 

his ʺrightʺ to reactivate his living pension under the Five Year Rule or the Parity 

Rule is capable of being valued in that way.  And we are doubtful that he could 



                                          19 
 
make such a showing, which would require speculative assumptions about, inter 

alia, the likelihood that the Board would raise accrual rates in the future, the 

amount of any such increase, the years of pension credit to which the increases 

would redound, and the likelihood that any given participant would accrue the 

requisite years of pension credit after his hiatus.  In other words, we reject 

Morroneʹs contention ʺthat we should take a broad view of accrued benefits that 

would include a right to have his benefit calculated as ifʺ the Five Year Rule were 

still in effect.  Arndt v. Sec. Bank S.S.B. Emps.ʹ Pension Plan, 182 F.3d 538, 541 (7th 

Cir. 1999) (rejecting a similar argument with respect to disability benefits). 

             For these reasons, we conclude that, even if the Plan conferred on 

participants a ʺrightʺ to reactivate the ʺliving pensionʺ feature after a hiatus in 

Covered Employment, such right does not constitute an ʺaccrued benefitʺ as that 

term is defined in ERISA.  29 U.S.C. § 1002(23)(A).  Accordingly, the 1999 

Amendment did not violate § 1054(g)(1) of the anti‐cutback rule. 

      B.     Retirement‐Type Subsidy 

             Morrone next argues that the higher accrual rates he seeks constitute 

a ʺretirement‐type subsidyʺ and, consequently, he should be permitted to satisfy 

ʺthe preamendment conditions for the subsidy,ʺ 29 U.S.C. § 1054(g)(2), by 



                                           20 
 
earning five pension credits under the Five Year Rule rather than the fifteen 

required by the Parity Rule.  We are not persuaded. 

             The anti‐cutback rule protects retirement‐type subsidies ʺonly with 

respect to a participant who satisfies (either before or after the amendment) the 

preamendment conditions for the subsidy.ʺ  Id.  We have read this ʺprovision as 

straightforwardly applying to participants . . . who qualified for the subsidy 

before the [challenged] amendment or who could do so afterwardsʺ under the 

terms of the plan before the amendment.  Alcantara v. Bakery & Confectionery 

Union & Indus. Intʹl Pension Fund Pension Plan, 751 F.3d 71, 77 (2d Cir. 2014).  

Furthermore, because ʺan amendment placing materially greater restrictions on 

the receipt of [a] benefit reduces the benefit just as surely as a decrease in the size 

of the monthly benefit payment,ʺ Heinz, 541 U.S. at 744 (internal quotation marks 

omitted), the Plan may not lawfully apply the Parity Rule in place of the Five 

Year Rule if the higher accrual rates that Morrone seeks constitute a ʺretirement‐

type subsidy,ʺ see 29 U.S.C. § 1054(g)(2).  We conclude they do not. 

             ERISA does not define ʺretirement‐type subsidy.ʺ  Instead, Congress 

delegated authority to the Treasury Department to define the term.  See 29 U.S.C. 

§ 1054(g)(2) (prohibiting ʺa plan amendment which has the eﬀect of . . . 



                                          21 
 
eliminating or reducing . . . a retirement‐type subsidy (as defined in regulations)ʺ 

(emphasis added)); Bellas v. CBS, Inc., 221 F.3d 517, 524 (3d Cir. 2000) (ʺCongress 

contemplated that the Treasury Department would promulgate regulations 

setting forth the definition of retirement‐type subsidy.ʺ).  The Treasury 

Department did not exercise that authority until 2005 when, acting through the 

Internal Revenue Service (ʺIRSʺ), it promulgated regulations defining 

ʺretirement‐type subsidy.ʺ  See Section 411(d)(6) Protected Benefits, 70 Fed. Reg. 

47,109 (Aug. 12, 2005).  By their terms, those IRS regulations apply to plan 

amendments adopted on or after August 12, 2005 and thus do not apply to the 

1999 Amendment.  See 26 C.F.R. § 1.411(d)–3(j) (2016).  Nonetheless, both 

Morrone and the Pension Fund rely on the regulations as persuasive authority 

and therefore we consider them here.  The regulations define ʺretirement‐type 

subsidyʺ as follows: 

             The term retirement‐type subsidy means the excess, if any, 
             of the actuarial present value of a retirement‐type 
             benefit over the actuarial present value of the accrued 
             benefit commencing at normal retirement age or at 
             actual commencement date, if later, with both such 
             actuarial present values determined as of the date the 
             retirement‐type benefit commences.  Examples of 
             retirement‐type subsidies include a subsidized early 
             retirement benefit and a subsidized qualified joint and 
             survivor annuity.   

                                          22 
 
26 C.F.R. § 1.411(d)–3(g)(6)(iv) (first emphasis in original and second emphasis 

added).   

             A fundamental concept encompassed by this definition is that a 

retirement‐type subsidy is an amount in addition to or in excess of a participantʹs 

normal retirement benefit.  In that regard, the regulation accords with the 

ordinary meaning of the word ʺsubsidyʺ as used in this context, i.e., ʺa payment 

of an amount in excess of the usual charge for a service.ʺ  Websterʹs Third New 

International Dictionary of the English Language Unabridged 2279 (1968) (emphasis 

added).  It also comports with relevant legislative history.  In describing the 

scope of 29 U.S.C. § 1054(g)(2), the Senate Report on the bill that would become 

the Retirement Equity Act of 1984 makes clear that a ʺbenefit subsidyʺ is ʺthe 

excess of the value of a benefit over the actuarial equivalent of the normal 

retirement benefit.ʺ  S. Rep. No. 98‐575, at 28 (1984) (emphasis added).  Decisions 

of our sister circuits are also in accord.  For example, the Third Circuit has 

ʺdefined a retirement‐type subsidy to be the excess in value of a benefit over the 

actuarial equivalent of the normal retirement benefit.ʺ  Bellas, 221 F.3d at 525 

(emphasis added).  In sum, the ordinary meaning of the word ʺsubsidy,ʺ the 

legislative history, existing case law, and IRS regulations lead us to conclude that 



                                          23 
 
an essential characteristic of a retirement‐type subsidy is that it is an amount in 

excess of a participantʹs normal retirement benefit.  Accordingly, if the higher 

accrual rates that Morrone seeks are not in excess of or in addition to his normal 

retirement benefit, then they are not a ʺretirement‐type subsidyʺ protected by 

§ 1054(g)(2) of the anti‐cutback rule. 

             Turning to the text of the Plan, we conclude that, even under 

Morroneʹs preferred interpretation, the higher accrual rates that he seeks would 

constitute his normal retirement benefit and not an amount in excess of it.  

Therefore, those higher accrual rates are not a retirement‐type subsidy.  To recap, 

Article II, Section 16, entitled ʺApplication of Benefit Increases,ʺ provides that 

ʺ[t]he pension to which a Participant is entitled shall be determined under the 

terms of the Plan and benefit levels in eﬀect at the time the Participant separates 

from Covered Employment.ʺ  J. App. 413.  Article III, Section 11, entitled 

ʺProtracted Absence of Participant from Covered Employment,ʺ contains the 

Parity Rule:  A worker with a hiatus in Covered Employment of two or more 

years in length is entitled to ʺthe monthly benefit accrual rate in force 

immediately prior to the start ofʺ the hiatus, unless he returns to Covered 

Employment for at least as many years as the length of the hiatus itself.  J. App. 



                                          24 
 
431.  Morrone argues, however, that the Five Year Rule is a ʺpreamendment 

conditionʺ to his receipt of the higher accrual rates in eﬀect when he plans to 

retire in 2017, and thus he should be permitted to qualify for those higher rates 

under the Five Year Rule in accordance with 29 U.S.C. § 1054(g)(2). 

             Morrone is correct that the accrual rates he seeks via application of 

the Five Year Rule are greater than those he is entitled to receive under the Parity 

Rule.  But those higher accrual rates are not an amount in excess of his normal 

retirement benefit.  Under the terms of the Plan, they would constitute his normal 

retirement benefit if he satisfied the Planʹs conditions for receiving them.  That is 

because, regardless of whether the Five Year Rule or the Parity Rule applies, the 

Plan states that ʺthe monthly amount of [Morroneʹs] Normal Pension will be 

determined byʺ calculating the sum of the products of each pension credit he 

earned and its corresponding accrual rate, as determined in accordance with the 

text of the Plan.  J. App. 401; see also 29 U.S.C. § 1002(22) (defining ʺnormal 

retirement benefit,ʺ in relevant part, as ʺthe benefit under the plan commencing 

at normal retirement ageʺ).  Accordingly, the 1999 Amendment did not place 

greater restrictions on the receipt of a retirement‐type subsidy.  Instead, it merely 

changed the conditions under which Morrone could earn a larger normal 



                                          25 
 
retirement benefit in the future.  Thus, the 1999 Amendment is not prohibited by 

§ 1054(g)(2) of the anti‐cutback rule because it does not reduce a retirement‐type 

subsidy. 

                                        * * * 

             Congress enacted robust protections for pensioners by expanding 

the anti‐cutback rule in 1984.  The rule specifically protects pensionersʹ accrued 

benefits, early retirement benefits, retirement‐type subsidies, and optional forms 

of benefits.  But, contrary to Morroneʹs arguments on appeal, the anti‐cutback 

rule does not command that a pensionerʹs benefits be determined under the 

version of the plan that is most generous to him.  Employers remain ʺperfectly 

free to modify the deal they are offering their employees, as long as the change 

goes to the terms of compensation for continued, future employment.ʺ  Heinz, 

541 U.S. at 747.  That is exactly what happened in this case. 

                                  CONCLUSION 

             To summarize, we conclude that the 1999 Amendment did not 

decrease Morroneʹs accrued benefits.  Moreover, the higher benefit accrual rates 

that Morrone demands are not a ʺretirement‐type subsidyʺ ‐‐ rather, they would 

constitute his normal retirement benefit if he satisfied the conditions to receiving 



                                         26 
 
them, namely, the Parity Rule.  Accordingly, we conclude that the 1999 

Amendment did not violate ERISAʹs anti‐cutback rule, 29 U.S.C. § 1054(g).  We 

have considered Morroneʹs remaining arguments and conclude they are without 

merit. 

            We therefore AFFIRM. 




                                       27